UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June22, 2012 COMPLETE GENOMICS, INC. (Exact name of registrant as specified in its charter) Delaware 001-34939 20-3226545 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 2071 Stierlin Court Mountain View, California 94043 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (650)943-2800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On June22, 2012, Complete Genomics, Inc. (the “Company”) held its annual meeting of stockholders at its facility in Mountain View, California. The stockholders of the Company voted on the two proposals listed below. The final results for the votes regarding each proposal are set forth below. The proposals are described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on April 30, 2012. 1. Elect one Class II member of the Board of Directors to serve for a three-year term until the 2015 Annual Meeting of Stockholders or until his successor is elected and qualified or his earlier resignation or removal: Name Votes For Withheld Abstentions Broker Non-Votes Andrew E. Senyei, M.D. — 2. Ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for its fiscal year ending December31, 2012. VotesFor VotesAgainst Abstentions BrokerNon-Votes N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June22, 2012 COMPLETE GENOMICS, INC. By: /s/ Ajay Bansal Name: Ajay Bansal Title: Chief Financial Officer
